     Case 2:17-cv-00753-RFB-NJK Document 60 Filed 04/06/21 Page 1 of 1



1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                               ***
9     CLIFFORD MCCLAIN,                                 Case No. 2:17-cv-00753-RFB-NJK
10                                    Petitioner,                     ORDER
            v.
11
      BRIAN WILLIAMS, et al.,
12
                                  Respondents.
13

14         This 28 U.S.C. § 2254 habeas corpus matter is before the court on petitioner

15   Clifford McClain’s unopposed motion for extension of time to file an opposition to the

16   motion to dismiss (ECF No. 59). Good cause appearing,

17         IT IS ORDERED that petitioner’s motion for extension of time (ECF No. 59) is

18   GRANTED. Petitioner will file his opposition to the motion to dismiss on or before May

19   21, 2021.

20

21         DATED: 6 April 2021.
22

23
                                                         RICHARD F. BOULWARE, II
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                    1
